USCA4 Appeal: 21-7098      Doc: 11        Filed: 03/23/2022   Pg: 1 of 3




                                            UNPUBLISHED

                              UNITED STATES COURT OF APPEALS
                                  FOR THE FOURTH CIRCUIT


                                              No. 21-7098


        DOUGLAS R. VAUGHN, II,

                            Plaintiff - Appellant,

                     v.

        NURSE TERRY, Intake Nurse; NURSE ALVIN, Intake Nurse; NURSE DIANE
        ANTHONY, Head Nurse; NURSE CHELTON, Intake Nurse,

                            Defendants - Appellees,

                     and

        CORRECT CARE SOLUTIONS, Medical Staff/Nurses,

                            Defendant.



        Appeal from the United States District Court for the Eastern District of Virginia, at
        Alexandria. Leonie M. Brinkema, District Judge. (1:19-cv-00565-LMB-IDD)


        Submitted: February 28, 2022                                 Decided: March 23, 2022


        Before GREGORY, Chief Judge, RUSHING, Circuit Judge, and TRAXLER, Senior
        Circuit Judge.


        Affirmed by unpublished per curiam opinion.
USCA4 Appeal: 21-7098      Doc: 11         Filed: 03/23/2022    Pg: 2 of 3




        Douglas R. Vaughn, Appellant Pro Se. Christopher Fitzjames Quirk, SANDS
        ANDERSON, PC, Richmond, Virginia, for Appellees.


        Unpublished opinions are not binding precedent in this circuit.




                                                    2
USCA4 Appeal: 21-7098      Doc: 11         Filed: 03/23/2022      Pg: 3 of 3




        PER CURIAM:

               Douglas R. Vaughn II appeals the district court’s order denying relief on his

        42 U.S.C. § 1983 complaint. We have reviewed the record and find no reversible error.

        Accordingly, we affirm for the reasons stated by the district court. Vaughn v. Nurse Terry,

        No. 1:19-cv-00565-LMB-IDD (E.D. Va. June 21, 2021). We dispense with oral argument

        because the facts and legal contentions are adequately presented in the materials before this

        court and argument would not aid the decisional process.

                                                                                        AFFIRMED




                                                     3